Citation Nr: 0333739	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  98-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, variously described as a 
borderline personality disorder and a nervous disorder, and 
presently claimed as schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Klinefelter's syndrome with impotence.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, removal of a fibrotic lesion, right shoulder, as a 
result of VA treatment on December 12, 1991.


REPRESENTATION               

Appellant represented by:	[redacted], Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The appellant had active military service from July 1976 to 
September 1978,

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims.  In May 2000, a 
hearing was held before the undersigned, who is the Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c).

The case was REMANDED by the undersigned Veterans Law Judge 
in March 2001 for additional development.  In January 2003, 
the case was returned to the Board for appellate review.

FINDINGS OF FACT

1.  In a decision dated August 1989, the Board confirmed a 
previous RO decision that denied service connection for an 
acquired psychiatric disorder.

2.  The evidence received since the August 1989 Board 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for an acquired 
psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, variously described as a borderline 
personality disorder and a nervous disorder, and presently 
claimed as schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §  1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment.  To rebut this 
presumption of soundness, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); see also VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is 
clearly and unmistakably due to natural progress.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman. 38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2003). When a claim is disallowed by the 
Board, the claim may not be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 2002).

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(Note:  the prior definition of new and material evidence is 
for application in this case due to the date of the claim).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO most recently considered the veteran's claim for 
service connection for an acquired psychiatric disorder on a 
de novo basis, the Board is not bound by that determination 
and is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
No. 95-7058 (Fed. Cir. May 6, 1996).  In this regard, using 
the guidelines noted above, the Board finds that new and 
material evidence has been presented.  Hence, the claim 
concerning service connection for an acquired psychiatric 
disorder, variously described as a borderline personality 
disorder and a nervous disorder, and presently claimed as 
schizophrenia, may be reopened.


Service connection for an acquired psychiatric disorder was 
last denied by the Board in August 1989.  The specified basis 
for the Board's denial in August 1989 was that the evidence 
submitted by the veteran in support of his appeal failed to 
establish a new factual basis to warrant an allowance of the 
claim for service connection.  In this regard, service 
connection for an acquired psychiatric disorder had 
previously been denied by the RO in April 1979 on the finding 
that the veteran had been diagnosed as having a personality 
disorder that preexisted his military service.  The RO also 
found that the personality disorder had not been aggravated 
by his active service.  The Board determined that the veteran 
had filed a timely appeal with respect to the April 1979 
rating action, and that the decision had therefore become 
final.

The evidence considered at the time of the August 1989 rating 
decision consisted of service medical records and post-
service medical records, to include VA medical records and 
examination reports.  Significantly, the service medical 
records revealed that the veteran underwent multiple 
psychiatric evaluations.  In March 1977, the veteran was 
noted to have given a history of agitation, depression, and 
nervousness following an accident that had occurred a year 
earlier.  He was diagnosed as having an acute situational 
reaction with features of anxiety, borderline personality 
organization, and transient situational disturbance.  
Similarly, an August 1978 medical board report included a 
reference to a pre-service history of psychiatric treatment 
for an acute psychiatric disorder and a diagnosis of 
borderline personality disorder that preexisted service.  
Post-service medical evidence was observed to have shown a 
history of complaints of nervousness without a definitive 
diagnosis of a psychiatric disability.  

The evidence received by VA after the August 1989 decision 
includes outpatient treatment records from the Birmingham VA 
Medical Center (VAMC) and Tuscaloosa VAMC and the report of a 
VA psychiatric examination conducted in September 2002.  
Significantly, in a statement dated in May 2001, the 
veteran's treating psychiatrist reported that the veteran had 
been receiving treatment for schizophrenia and dysthymia 
through the Birmingham VAMC since 1978.  A long-standing 
history of treatment for paranoid schizophrenia was also 
noted in the September 2002 examination report.  Therein, the 
examiner stated that it was "difficult to say whether his 
symptoms started before his military service, during service 
or after service."  The examiner indicated that a more 
detailed review of the record was necessary in order to 
consider this question.  

The evidence referenced above shows that the veteran's 
current psychiatric disability, diagnosed as paranoid 
schizophrenia, may have had its onset in service.  There is 
also some speculation that this psychiatric disability 
preexisted service and may have increased in severity during 
service.  This evidence is not cumulative or redundant of the 
evidence previously of record, since it suggests that the 
veteran's paranoid schizophrenia may have initially 
manifested in service or, if it preexisted service, that the 
disability was aggravated by service.  This evidence is also 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, there is some 
evidence that the veteran's current psychiatric disability 
had its onset during his active military service or, if the 
condition preexisted entry into service, such condition was 
aggravated by his active service.  The aforementioned 
treatment records and examination report are therefore new 
and material, and the claim for service connection for an 
acquired psychiatric disorder, variously described as a 
borderline personality disorder and a nervous disorder, and 
presently claimed as schizophrenia, is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for an acquired psychiatric disorder, variously 
described as a borderline personality disorder and a nervous 
disorder, and presently claimed as schizophrenia, is granted.




REMAND

In addition to the need to address medical questions 
concerning the claim for service connection for an acquired 
psychiatric disorder, there are certain procedural defects 
that must be rectified before the veteran's appeal is ready 
for final appellate review.  

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

Following the March 2001 Board Remand order, the RO provided 
the veteran with the VCAA-duty-to-notify-notice by way of an 
April 2001 letter.  The veteran did not respond.  However, 
when the record was returned to the Board for review, the 
Board determined that the April 2001 letter contained 
deficiencies that prevented it from meeting the standards for 
giving proper notice set forth by the VCAA.  The Board 
attempted to remedy this error by sending the veteran and his 
attorney representative an additional VCAA notice in April 
2003 pursuant to the authority set forth in 38 C.F.R. § 
19.9(a)(2)(ii).  A period of 30-days was provided for 
response.  

Recently, the United States Court of Appeals for the Federal 
Circuit held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348-49 (Fed. Cir. May 1, 
2003), that the 30-day deadline for responding to a VCAA-
duty-to-notify-notice sent by the Board is misleading and 
prejudicial to claimants.  Further, the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides claimants one year to 
submit evidence.  

In light of the Federal Circuit's recent decision in Disabled 
American Veterans, the VCAA notice provided by the Board to 
the veteran in April 2003 was not legally sufficient.  
Accordingly, in order to ensure that the veteran is not 
mislead or prejudiced in any manner, and in order to provide 
him with the notice to which he is entitled by law, this case 
must be remanded to the RO for the issuance of a new VCAA-
duty-to-notify-notice that is properly sent to both the 
veteran and his attorney representative.

Additionally, it is noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case already is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Finally, additional efforts must be made to comply with the 
directives contained in the Board's March 2001 remand 
decision.  Among other things, it was indicated that the RO 
should obtain and associate with the claims file the 
appellant's complete medical records from the Tuscaloosa and 
Birmingham VA Medical Centers from 1978 to the present.  On 
remand, numerous records were obtained from both facilities 
dating from 1985 to the present, but no records were obtained 
for the period of 1978 to 1985.  According to the information 
contained in both a July 22, 1986, VA Social Work Service 
Assessment and Plan, and a May 2, 2001, statement from a VA 
staff psychiatrist, the appellant did receive treatment from 
VA for his psychiatric disability starting in 1978.  
Consequently, a remand is required to make an additional 
attempt to obtain the VA treatment records for the period of 
1978 to 1985.  

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent and law.

2.  The RO should obtain and associate 
with the claims file the appellant's 
complete medical records from the 
Tuscaloosa and Birmingham VA Medical 
Centers and Outpatient Clinics from 1978 
to 1985.  If no additional records are 
available, a negative reply must be 
associated with the record from each 
facility.  

3.  The RO should identify the medical 
and adjudication records that reportedly 
have been obtained from the Social 
Security Administration (SSA), which were 
directed to be obtained by way of the 
Board's March 2001 remand decision.  If 
such records cannot be clearly marked and 
identified in the claims file, the RO 
should make an additional request for the 
records from SSA.  

4.  When the above has been accomplished, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
nature, etiology and severity of his 
psychiatric disorder.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner for review 
prior to the examination.  As part of the 
examination, the examiner is requested to 
address each of the following:  

a. The examiner should be asked to 
identify the correct diagnosis(es) 
of each and every psychiatric 
problem currently suffered by the 
veteran.  For each diagnosis, the 
examiner should state whether it is 
at least as likely as not that the 
condition had its onset in active 
duty.

b. For any psychiatric disability 
believed to have pre-existed the 
veteran's active duty, the examiner 
should state whether the condition 
had its onset prior to the veteran's 
active duty.

c. For each psychiatric disability 
which is found to have pre-existed 
the veteran's active duty, if any, 
the examiner should state whether 
the condition was aggravated, i.e., 
there was an increase in disability 
beyond the natural progress of the 
disease, during active service?

Upon receipt, the RO should review the 
examination report to ensure its 
adequacy.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, including a summary of the 
evidence (including all of the records 
associated with the claims file since the 
issuance of the last SSOC in October 
2002) and discussion of all pertinent 
regulations, to include the VCAA and the 
recent precedential opinion issued by the 
Office of the General Counsel (VAOPGCPREC 
3-2003) that addresses the requirement 
for rebutting the presumption of sound 
condition under 38 U.S.C. § 1111 and 38 
C.F.R. 3.304.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Richard C. Thrasher
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




